DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the receiving TRS, TRS pattern being shifted, and transmitting TRS must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because there is a lack of descriptive text legends for figures 2-3 [see 37 CFR 1.83, CFR 1.84 [5(0)], MPEP § 608.02(e)].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant’s arguments, see page 9, filed 27 September 2022, in view of the amendments with respect to the abstract have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 10, filed 27 September 2022, in view of the amendments with respect to claims 13, 18, 23, 25, 28, and 30 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 
Applicant’s arguments, see page 10, filed 27 September 2022, in view of the amendments with respect to claims 16, 21, 24-25, and 29-30 have been fully considered and are persuasive.  The 112(b) rejections of the claims have been withdrawn. 
Applicant's other arguments filed 27 September 2022 have been fully considered but they are not persuasive.
Regarding the Drawings, the applicant argued, “…Applicant respectfully notes…improved portion of the old structure…” on page 9.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
The figures do not provide the public with a clear view of the invention. Figure 1 merely shows a TRS pattern and figures 2-3 merely show vague devices. The figures are vague, rough, and unclear. How is the TRS pattern shifted compared to the prior art? Where is the receiving and transmitting of the TRS? Which device(s) perform the receiving and transmitting? Without descriptive text legends, figures 2-3 appear to be USB thumb drives.
Regarding claims 12, 17, 22, and 27, the applicant argued, “…all FIG. 3 shows is that the TRS is not on the DC subcarrier. Even if one looks at ¶¶[0100]-[0103], that describe FIG. 3, nothing is said that the TRS pattern is shifted to be either below of above the DC subcarrier. These paragraphs merely disclose that the DC subcarrier should be avoided…” on pages 10-12.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “TRS pattern is shifted…below…the DC subcarrier”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In ¶¶100-102 and 117-119; figure 3 Akkarakaran clearly teaches the TRS pattern is shifted to be arranged above the reference subcarrier in frequency space, or is shifted to be arranged above the reference subcarrier in frequency space (¶¶100-102 and 116-119; figures 3: PTRS arranged based on the frequency of the DC tone such that the determined frequency for the PTRS is in subcarriers above DC tone/central frequency (i.e. shifted above)). The DC tone is the center frequency for transmissions. As such, arranging the PTRS pattern to be in subcarriers above the DC tone, based on the frequency of the DC tone, necessarily means that the determined frequency is a shift above the center frequency. The subcarrier chosen for the PTRS transmission is chosen with reference to the center frequency and is therefore a frequency shift/offset from the center frequency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15, 17-20, and 22-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12, 17, 22, and 27 recite the limitation “the TRS pattern is shifted to be arranged above the reference subcarrier in frequency space, or is shifted to be arranged above the reference subcarrier in frequency space”. It is unclear whether both alternatives should be the same or not. For examining purposes, the examiner will interpret the claims as best understood.
Claims 13-15, 18-20, 23-26, and 28-31 are also rejected since they are dependent upon rejected claims 12, 17, 22, and 27 respectively, as set forth above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-15, 17-20, and 22-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akkarakaran et al. US 2018/0091350 A1 (hereinafter referred to as “Akkarakaran”). Note Akkarakaran was cited by the applicant in the IDS received 10 December 2020.
As to claims 12 and 17, Akkarakaran teaches a user equipment for a radio access network (¶¶115 and 127; figures 7 and 10: receiver), the user equipment comprising:
radio circuitry (¶¶115 and 127; figures 7 and 10: receiver, communications manager, and transmitter); and
processing circuitry (¶127: processor) configured to receive tracking reference signaling, TRS, in a TRS pattern, the TRS pattern represents a distribution of subcarriers for carrying TRS over a range of subcarriers shifted relative to a reference subcarrier corresponding to a central frequency subcarrier of a Long Term Evolution (LTE) carrier (¶¶100-102, 115, 117-119, and 166; figures 3 and 7: receive PTRS in PTRS pattern of a range of subcarriers chosen to not overlap a DC tone identifying a center frequency of an LTE subcarrier), the TRS pattern is shifted to be arranged above the reference subcarrier in frequency space, or is shifted to be arranged above the reference subcarrier in frequency space (¶¶100-102 and 116-119; figure 3: PTRS arranged based on the frequency of the DC tone such that the determined frequency for the PTRS is in subcarriers above DC tone/central frequency (i.e. shifted above)).
As to claims 13 and 18, Akkarakaran teaches the user equipment according to claim 17, wherein the range of subcarriers comprises at least one of a number of subcarriers and a number of physical resource blocks (¶¶101-102 and 117-118; figures 3 and 7: subcarriers and RBs).
As to claims 14 and 19, Akkarakaran teaches the user equipment according to claim 17, wherein the TRS is received based on a coordination indication indicating operation of an LTE radio access network (¶¶100, 102, 116, and 166; figures 3 and 7: PTRS received based on previously received DC Tone Indication indicating the identifying central frequency of the LTE carrier).
As to claims 15 and 20, Akkarakaran teaches the user equipment according to claim 17, wherein the TRS pattern has a comb structure (figures 3: PTRS pattern has comb structure).
As to claims 22 and 27, Akkarakaran teaches a network node for a radio access network (¶¶115 and 127; figures 7 and 10: transmitter), the network node comprising:
radio circuitry (¶¶115 and 127; figures 7 and 10: receiver, communications manager, and transmitter); and
processing circuitry (¶127: processor) configured to transmit tracking reference signaling (TRS) in a TRS pattern, the TRS pattern represents a distribution of subcarriers for carrying TRS over a range of subcarriers shifted relative to a reference subcarrier corresponding to a central frequency subcarrier of an LTE carrier (¶¶100-102, 115, 117-119, and 166; figures 3 and 7: transmit PTRS in PTRS pattern of a range of subcarriers chosen to not overlap a DC tone identifying a center frequency of an LTE subcarrier), the TRS pattern is shifted to be arranged above the reference subcarrier in frequency space, or is shifted to be arranged above the reference subcarrier in frequency space (¶¶100-102 and 116-119; figure 3: PTRS arranged based on the frequency of the DC tone such that the determined frequency for the PTRS is in subcarriers above DC tone/central frequency (i.e. shifted above)).
As to claims 23 and 28, Akkarakaran teaches the network node according to claim 27, wherein the range of subcarriers comprises at least one of a number of subcarriers and a number of physical resource blocks (¶¶101-102 and 117-118; figures 3 and 7: subcarriers and RBs).
As to claims 24 and 29, Akkarakaran teaches the network node according to claim 27, wherein the TRS is transmitted based on a coordination indication indicating operation of an LTE radio access network (¶¶100, 102, 116, and 166; figures 3 and 7: PTRS transmitted based on previously transmitted DC Tone Indication indicating the identified central frequency of the LTE carrier).
As to claims 25 and 30, Akkarakaran teaches the network node according to claim 27, wherein: the TRS pattern has a comb structure (figures 3: PTRS pattern has comb structure).
As to claims 26 and 31, Akkarakaran teaches the network node according to claim 27, the processing circuitry further configured to indicate the TRS pattern to a user equipment (¶¶100, 102, and 116; figures 3 and 7: DC Tone Indication includes information indicating location of PTRS to the receiver).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469